IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21074
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ELISEO RODRIGUEZ-HERRERA, also known as Felix
Eliseo Rodriguez-Herrera, also known as Eliseo
Rodriguez, also known as Eliseo Herrera
Rodriguez, also known as Tomas Torres, also
known as Pedro Rodriguez

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-387 -1
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Eliseo Rodriguez-Herrera pleaded guilty to illegal reentry

after deportation, a violation of 8 U.S.C. § 1326.     Because he

had been previously deported after an aggravated felony,

Rodriguez was sentenced to 79 months’ imprisonment pursuant to 8

U.S.C. § 1326(b)(2).   Rodriguez challenges the sufficiency of his

indictment on three grounds.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21074
                                 -2-

     Rodriguez argues that the indictment failed to allege that

he had committed any criminal act because it charged only a

passive “status crime” of having been found in the United States

without permission.   This argument is foreclosed by the court’s

recent decision in United States v. Tovias-Marroquin, 218 F.3d

455, 456-57 (5th Cir. 2000), cert. denied, 121 S. Ct. 670 (2000).

     He also argues that the indictment was insufficient because

it failed to allege any specific criminal intent.   He raises the

issue only to preserve it for possible Supreme Court review,

however, and concedes that his argument is foreclosed.    See

United States v. Ortegon-Uvalde, 179 F.3d 956, 959 (5th Cir.),

cert. denied, 528 U.S. 979 (1999).

     Rodriguez also argues that the indictment was insufficient

because it failed to allege general intent.   This court’s recent

decision in United States v. Guzman-Ocampo, 236 F.3d 233 (5th

Cir. 2000), disposes of the issue.   The indictment alleged every

statutorily required element of 8 U.S.C. § 1326 and fairly

imported that Rodriguez’s reentry was a voluntary act in view of

the allegations that he had been excluded, deported, and removed,

and that he was present without having obtained the Attorney

General’s consent.    Under Guzman-Ocampo, the indictment was

statutorily sufficient, and Rodriguez does not contend that his

reentry was involuntary.

     The conviction is AFFIRMED.